Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148961                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  DEBRA DENISE LEVANDER, a/k/a                                                                                        Justices
  DEBRA DENISE WHITMIRE,
           Plaintiff-Appellee,
  v                                                                 SC: 148961
                                                                    COA: 317439
                                                                    Genesee CC: 93-173316-DM
  NORMAN JOSEPH LEVANDER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 6, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2014
           d0721
                                                                               Clerk